DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s amendment filed on November 30, 2021. Claims 1-2, 4-5, 7-19, 39-40 are still pending in the present application. This action is made FINAL.
Response to Arguments
Applicant's arguments filed November 30, 2021 have been fully considered but they are not persuasive.
	The argument features the eNB in the Chin reference is a target base station, which is different from the session management functional entity of the present solution.
	The examiner respectfully disagrees with the applicant’s statement and asserts that how the session management functional entity is different from the eNB is not included in the independent claims. The independent claims, for instance claim 1, only mentions that the session management functional entity manages the session of a UE. It is known in the field of art to have a network entity (e.g. a target eNB) that manages the session of a UE (e.g. Chin, par. 132-134). The novel limitations of the invention needs to be included in the independent claims.
The argument features when the UE has moved out of an allowed area, any connection including the PDN sessions of low priority is unavailable.
The examiner respectfully disagrees with the applicant’s statement and asserts this statement is not in the independent claims. The independent claims only mention judging whether the UE has moved out of an allowed area and sending a message when the UE has moved out of an allowed area. Once again the novel aspect of the invention needs to be included in the independent claims. It is well known 
The argument features the mobility management functional entity and the session management functional entity in the present solution are separated entities which are typically used in 5G systems.
The examiner respectfully disagrees with the applicant’s statement and asserts that the applicant did not invent mobility management functional entity and the session management functional entity. So, the novel aspect of what is done with these entities will need to be included in the independent claims. This will involve more than judging a UE movement possibility and generically managing a session of the UE. The precise novel limitations will need to be included in the independent claims. Besides, if a 5G system is important to the applicant’s invention, then it needs to be clearly indicated in the independent claims.
In view of the above, the rejection using Chin and Cho is maintained as repeated below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 2, 4, 5, 7-15, 18, 19 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Chin et al. (U.S. Patent Application Number: 2013/0308527).
Consider claim 1; Chin discloses a session management method, comprising: 
judging, by a mobility management functional entity (e.g. MME), whether a User Equipment (UE) has moved out of an allowed area (par. 96, lines 15-26); 
when the UE has moved out of the allowed area (par. 96, lines 15-26), determining, by the mobility management functional entity (e.g. MME), a management message for a session of the UE (par. 131, line 5 – par. 132, line 4); and 
transmitting, by the mobility management functional entity (e.g. MME), the management message to a session management functional entity (e.g. eNB) for serving the UE (par. 132, lines 1-4), wherein the management message is adopted to trigger the session management functional entity (e.g. eNB) to manage the session of the UE (par. 132).
Consider claim 2; Chin discloses judging, by the mobility management functional entity, whether the UE is capable of acquiring a network service continuously (par. 130, lines 1-11); and -3-New U.S. National Stage Applicationwhen the UE is incapable of acquiring the network service continuously (par. 130, lines 1-11), determining, by the mobility management functional entity (e.g. MME), a management message for deleting the entire session of the UE or a user plane of the session (par. 131, lines 5-9); or wherein the transmitting, by the mobility management functional entity, the management message to the session management functional entity for serving the UE comprises: starting a timer by the mobility management functional entity; and transmitting, by the mobility management functional entity, the management message to the session management functional entity for serving the UE after the timer is timed out.
Consider claim 4; Chin discloses acquiring, by the mobility management functional entity (e.g. MME), mobility information of the UE (par. 221, lines 1-10); and judging, by the mobility management functional entity (e.g. MME), whether it is possible for the UE to move back to the allowed area in 
Consider claim 5; Chin discloses when the UE is capable of acquiring the network service continuously, updating, by the mobility management functional entity, a mobility level for the UE; and/or determining, by the mobility management functional entity, a management message for updating the session of the UE, wherein the management message for updating the session of the UE is adopted to trigger the session management functional entity to update a user plane transmission path for the session, or wherein subsequent to judging, by the mobility management functional entity, whether the UE is capable of acquiring the network service continuously, the session management method further comprises: when the UE is capable of acquiring the network service continuously (par. 218, lines 1-15), receiving, by the mobility management functional entity (e.g. MME), a switching request -5-New U.S. National Stage Applicationtransmitted from an access network node for switching the session to a target access network node [e.g. new SGSN (par. 218, lines 1-15)]; and determining, by the mobility management functional entity (e.g. MME), a management message for switching the session to the target access network node (par. 218, lines 1-15).
Consider claim 7; Chin discloses receiving, by the mobility management functional entity, management confirmation information transmitted from the session management functional entity (par. 134, lines 12-20); and transmitting, by the mobility management functional entity, feedback information to the UE in accordance with the management confirmation information (par. 136, lines 3-12).
Consider claim 8; Chin discloses the network service comprises a session connection between the UE and a network (par. 120, lines 1-4).
claim 9; Chin discloses the mobility management functional entity (e.g. MME) and the session management functional entity (e.g. eNB) are arranged in a same control plane management functional entity (par. 242, lines 12-16).
Consider claim 10; Chin discloses judging, by the mobility management functional entity (e.g. MME), whether the UE has moved out of the allowed area in accordance with a position report about the UE or information reported by a base station (par. 130, lines 1-9).
Consider claim 11; Chin discloses a session management method, comprising: 
receiving, by a session management functional entity (e.g. eNB) for serving a UE (par. 132), a management message transmitted from a mobility management functional entity (par. 132, lines 1-4); and 
managing, by the session management functional entity (e.g. eNB), a session of the UE in accordance with the management message (par. 132).
Consider claim 12; Chin discloses the management message transmitted from the mobility management functional entity comprises at least one of a management message for deleting the entire session of the UE or a user plane of the session, a management message for -7-New U.S. National Stage Applicationupdating the session of the UE, or a management message for switching the session of the UE to a target access network node (par. 132, 133).
Consider claim 13; Chin discloses updating, by the session management functional entity (e.g. SGSN), a user plane transmission path for the session in accordance with the management message for updating the session of the UE (par. 218, lines 1-15; par. 219).
Consider claim 14; Chin discloses updating, by the session management functional entity, the user plane transmission path for the session in accordance with the management message for updating the session of the UE and an Access Point Name (APN) of a Protocol Data Unit (PDU) (par. 242, line 8 – par. 243, line 10).
claim 15; Chin discloses switching, by the session management functional entity (e.g. eNB), the user plane transmission path for the session to the target access network node in accordance with the management message for switching the session of the UE to the target access network node (par. 133, 134).
Consider claim 18; Chin discloses transmitting, by the session management functional entity (e.g. eNB), management confirmation information to the mobility management functional entity (par. 134, lines 12-20).
Consider claim 19; Chin discloses the session management functional entity (e.g. eNB) and the mobility management functional entity (e.g. MME) are arranged in a same control plane management functional entity (par. 242, lines 12-16).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chin et al. (U.S. Patent Application Number: 2013/0308527) in view Cho et al. (U.S. Patent Application Number: 2012/0209978).
Consider claim 16, as applied in claim 11; Chin discloses the claimed invention except: starting a timer by the session management functional entity; and managing, by the session management functional entity, the session of the UE in accordance with the management message after the timer is timed out.

It is an object of Chin’s invention to provide a method for managing connections. It is an object of Cho’s invention to control data traffic. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chin by including a session management entity timer, as taught by Cho, for the purpose of efficiently providing services in a telecommunication network.
Consider claim 17, as applied in claim 16; Cho discloses judging, by the session management functional entity (e.g. HSS), whether it is necessary to start the timer in accordance with an APN of the session (par. 55), wherein the starting the timer by the session management functional entity comprises, when it is determined by the session management functional entity (e.g. HSS), starting the timer by the session management functional entity (par. 55).

Claims 39, 40 is rejected under 35 U.S.C. 103 as being unpatentable over Chin et al. (U.S. Patent Application Number: 2013/0308527) in view Xu et al. (U.S. Patent Application Number: 2016/0105928).
Consider claim 39, as applied in claim 1; Chin discloses the claimed invention except: a mobility management functional entity, comprising a processor, a memory and a transceiver, wherein the processor is configured to read and execute a program stored in the memory, so as to implement the session management method of claim 1, wherein the transceiver is configured to receive and transmit data, and the memory is configured to store therein data for the operation of the processor.
In an analogous art Xu discloses a mobility management functional entity, comprising a processor, a memory and a transceiver (par. 84, lines 1-2), wherein the processor is configured to read 
It is an object of Chin’s invention to provide a method for managing connections. It is an object of Xu’s invention to provide a method of handling dual connections. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chin by including a processor, memory, and transceiver in a MME, as taught by Xu, for the purpose of effectively managing communication in a mobile communication system.
Consider claim 40, as applied in claim 9; Chin discloses the claimed invention except: a session management functional entity, comprising a processor, a memory and a transceiver, wherein the processor is configured to read and execute a program stored in the memory, so as to implement the session management method of claim 9, wherein the transceiver is configured to receive and transmit data, and the memory is configured to store therein data for the operation of the processor.
In an analogous art Xu discloses a session management functional entity (par. 52, lines 9-12; par. 54, lines 1-12), comprising a processor, a memory and a transceiver (par. 85), wherein the processor is configured to read and execute a program stored in the memory, so as to implement the session management method of claim 9 (par. 85), wherein the transceiver is configured to receive and transmit data, and the memory is configured to store therein data for the operation of the processor (par. 85).
It is an object of Chin’s invention to provide a method for managing connections. It is an object of Xu’s invention to provide a method of handling dual connections. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chin by including a processor, memory, and transceiver in a session management 
Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE 
 
MONTHS from the mailing date of this action.  In the event a first reply is filed within 
 
TWO MONTHS of the mailing date of this final action and the advisory action is not 
 
mailed until after the end of the THREE-MONTH shortened statutory period, then the 
 
shortened statutory period will expire on the date the advisory action is mailed, and any 
 
extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Thursday from 7:30am to 5:00pm and Friday 7:30am to 4:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
Primary Examiner, Art Unit 2646